Citation Nr: 0603639	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  94-48 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired pyschiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a June 1994 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) of 
the Department of Veterans Affairs (VA).

The Board denied the veteran's appeal of multiple issues in a 
decision of November 1996, including the issue of whether 
there was new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder.  In 
March 1997, the Board denied the veteran's motion for 
reconsideration of the November 1996 decision.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 1998, 
the veteran's attorney and the Secretary of Veterans Affairs 
(Secretary) filed a joint motion requesting that the court 
vacate and remand the portion of the Board's decision 
pertaining to whether new and material evidence had been 
presented to reopen a claim for service connection for an 
acquired psychiatric disorder.  In the joint motion, it was 
stated that a March 1994 opinion by a VA examiner "supports 
the veteran's contentions of service incurrence, and is thus 
corroborative rather than cumulative, and relevant and 
probative of the issue at hand."  Accordingly, a remand was 
requested to allow the Board to consider whether the opinion 
warranted reopening the claim.  The Court granted the joint 
motion for remand in an order issued in February 1998.

The Board obtained an opinion from a VA psychiatrist in 
August 1998.  The veteran's attorney subsequently submitted a 
private psychological evaluation report dated in December 
1998.  In February 1999, the Board reopened the claim for 
service connection for an acquired psychiatric disorder, 
found it to be well-grounded, and remanded the case for 
additional development of evidence. After the development was 
accomplished the case was returned to the Board for appellate 
review.  In June 2000, the Board denied the veteran's claim 
for service connection for an acquired psychiatric disorder; 
and the veteran promptly appealed this decision to the Court. 
In March 2001, the Secretary filed a motion requesting that 
the Court vacate the Board's June 2000 decision, and remand 
the case to the Board for consideration of the claim in 
accordance with the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  In March 2001, the veteran's 
attorney filed a motion for summary disposition and 
opposition to the Secretary' s motion for remand under the 
VCAA.

In an August 2001 Order, the Court declined to reverse the 
Board's June 2000 decision, noting that such remedy was 
appropriate only when there was no plausible basis for the 
Board's decision.  However, the record contained evidence 
both for and against the veteran's claim.  Consequently, 
there was no basis for a reversal.  As such, the Court 
vacated the Board's June 2000 decision, and remanded the case 
to the Board for readjudication.  The veteran was advised 
that he was free to submit additional evidence in support of 
his claim.

In April, May and June 2002, the veteran's attorney filed 
motions for an extension of time to submit additional 
evidence.  The motions were granted each time. In July 2002, 
the Board received the final pieces of the outstanding 
evidence, and the veteran's attorney expressly waived RO 
consideration of the additional evidence in accordance with 
38 C.F.R. § 20.1304.

In an August 2002 decision, the Board again denied the claim 
for service connection for an acquired psychiatric disorder.  
The veteran promptly appealed this decision to the Court. In 
July 2003, the veteran's attorney filed a brief requesting 
that the Board's August 2002 decision be vacated and the case 
returned to the Board for compliance with the notice 
provisions of the VCAA and for a new medical examination. In 
a September 2003 brief, the Secretary asserted that a remand 
was only necessary to comply with the notice provisions of 
the VCAA.  A new medical examination was not necessary.  In a 
March 2004 Order, the Court vacated the Board's August 2002 
decision, and remanded the case to the Board for compliance 
with the notice provisions of the VCAA.  The Court declined 
to order that a new medical examination be provided.

The veteran was advised in a June 2004 letter that he was 
free to submit additional evidence in support of his claim.  
In July 2004, he responded that he did not have any 
additional evidence to submit.

The case was again before the Board in September 2004, at 
which time it was remanded for additional development.  The 
requested actions have been completed.  The veteran in a 
letter in March 2005 stated that he no longer wished to be 
represented by the attorney who had been representing him in 
the various appeals to the Court.  Following attempts to 
clarify representation and contact the veteran's attorney, 
the veteran responded in a June 2005 letter that he wished to 
be represented by another "prominent counsel."  The Board 
accepted the letter as a motion to change representation and 
in November 2005 informed him of his options for new 
representation.  He did not respond within the allotted 60 
days.  Consequently, as the veteran was informed in the 
November 2005 letter from the Board, review of his appeal 
will proceed without representation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to notify and assist have been met.

2.  An acquired psychiatric disorder was not present during 
service, and a psychosis was not manifest to a compensable 
degree within one year after separation from service. 

3.  The preponderance of the evidence shows that the 
veteran's current psychiatric disorder is not related to 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As noted above, the Court, in a March 2004 Order, vacated the 
Board's August 2002 decision addressing the issue on appeal 
and remanded the case to the Board for compliance with the 
notice provisions of the VCAA.  VA satisfied such duty to 
notify by means of a December 2004 RO letter to the appellant 
that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  It also requested that he submit 
"any evidence" in his possession that pertained to his 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in the present case, the issue on appeal 
was denied prior to VCAA issuance.  Nevertheless, the Court 
in Pelegrini noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the December 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The RO informed him in a 
March 2005 letter that correspondence from him, including 
request for further examination, had been reviewed and his 
claim would be returned to the Board.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment records and examination reports.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim or that the evidence 
warrants further examination.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

Analysis

In this case, the veteran asserts that service connection is 
warranted for an acquired pyschiatric disability.  As noted 
above, in order to establish service connection on a direct 
basis, the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  In terms of an in-service disability, the veteran's 
service medical records do not contain any references to a 
psychiatric disorder.  On the report of medical history 
provided by the veteran in November 1956 for the purpose of 
his separation from service, he denied a history of 
depression, excessive worry, or nervous trouble of any sort.  
Further, a report of a medical examination conducted at that 
time shows that psychiatric evaluation was normal.  In terms 
of a current pyschiatric disability, the record reflects that 
the veteran has received treatment at both VA and private 
facilities since 1967 for a pyschiatric disability that has 
been alternatively diagnosed as schizophrenia, depression, 
personality disorder, paranoia, anxiety disorder, passive-
aggressive personality disorder.

However, the evidence of record does not demonstrate that the 
veteran's current pyschiatric disability is etiologically 
related to service.  It is significant to point out that none 
of the records from treatment in 1966 and 1967 (the earliest 
post-service treatment records of record) include any 
indication that the veteran's psychiatric problems were 
related to service.  On the contrary, the records 
consistently reflect that the onset of the psychiatric 
problems was much more recent.  In this regard, a medical 
record from a private orthopedic surgeon dated in February 
1967 shows that the veteran had not done very well following 
a back injury in 1966 and had suffered a "nervous breakdown."  

Also, a hospital discharge summary from the Larned State 
Hospital dated in March 1967 demonstrates that the veteran 
was admitted for the first time in January 1967 as a 
voluntary patient.  It was noted that the veteran was injured 
in February 1966 while he was working on an oil field rig and 
supposedly was comatose for five days.  He subsequently had 
low back pain which led to a spinal fusion.  He had been 
unable to work and had been in and out of hospitals during 
most of 1966.  During that period, he experienced increasing 
feelings of depression with feelings of hopelessness.  Upon 
admission, he displayed peculiar behavior, was wearing a hat 
filled with pheasant feathers, and he had a long beard which 
he shaved off at the suggestion of the treating 
psychiatrists.  The final diagnosis was psychoneurotic 
disorder, depressive reaction (in remission).  The record 
does not contain any mention of the veteran's period of 
service.

Further, a VA hospital discharge summary dated later in March 
1967 shows that the veteran was treated for a passive-
aggressive personality.  It was noted that his admission came 
after transfer from the State Hospital at Larned, Kansas.  
Again, the record does not include any mention of the 
veteran's period of military service.

Also, a hospitalization summary dated in May 1967 from the 
High Plains Mental Health Clinic shows that the veteran was 
hospitalized with complaints of having depression and feeling 
like he did not want to live.  He had been unemployed since 
February 1966 when he was injured while working on an oil 
rig.  He said that he was comatose for five days.  
Subsequently, he had suffered from back pain which eventually 
led to a spinal fusion.  He was in and out of the hospital 
during most of 1966 and had been unable to work.  He said 
that he had many financial difficulties and consequently had 
been experiencing increasing depression with feelings of 
hopelessness.  Upon discharge, the diagnosis was 
psychoneurotic disorder, depressive reaction (in remission).  
The report does not include any mention of the veteran's 
period of military service.

Similarly, a report of a special psychiatric examination 
conducted by the VA in July 1967 shows that the veteran gave 
a history of what he referred to as a "nervous breakdown" 
after a back injury in 1966.  The VA examination report does 
not contain any significant references to the veteran's 
period of service.  The examiner stated that it sounded to 
him as if the veteran had been under the pressure of a 
relatively unsuccessful operation and other pressures, such 
as economic ones, and that he suffered a psychotic break from 
which he partially recovered.  The diagnosis was 
schizophrenic reaction, chronic, undifferentiated type.

The report of a psychiatric examination conducted by the VA 
in May 1972 shows that the veteran had no history of 
hospitalization for treatment of a psychiatric disorder 
before or during service.  In summary, the medical treatment 
records from the period of time when the veteran's 
psychiatric disorder was first treated  between 1967 and 1972 
consistently show that the condition had its onset years 
after service.

In hearings held in August 1972 and April 1973, the veteran 
testified that he began to feel nervous to a certain degree 
while he was in service.  He said that he was never treated 
for a nervous disorder while in service other than his 
treatment for shingles.  He also stated that he did not think 
that he had received treatment for his nerves prior to 1967, 
but that he was not certain.  During a hearing in October 
1996 before the undersigned Member of the Board in 
Washington, D.C., the veteran testified that he had problems 
with his mental state ever since he got out of service.

The veteran's  testimony that his current psychiatric 
disorder is related to service is inconsistent with the 
statements he made for medical treatment purposes in 1967 
when he related his symptoms to the back injury in 1966.  The 
statements made by the veteran for the purpose of obtaining 
medical treatment have more credibility than the statements 
made many years later for the purpose of obtaining monetary 
benefits.  Moreover, the veteran may only testify to 
observable matters within his expertise.  Lay persons are not 
qualified to offer an opinion that requires medical 
knowledge, such as an opinion regarding the cause or date of 
onset of a particular diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997); aff'd, 142 F.3d 1434 (Fed. Cir. 
1998) (stating that lay persons are generally not capable of 
opining on matters requiring medical knowledge).  

Additionally, the record includes several medical opinions 
that address the etiology of the veteran's pyschiatric 
disability.  On a VA psychiatric examination in March 1994, 
the diagnoses were chronic undifferentiated schizophrenia, 
residual, and passive aggressive personality disorder.  The 
report also shows that the veteran gave a history of working 
with heavy weapons and machine guns in service, and of having 
problems adjusting.  He said that he thought that he had some 
mental health treatment in service, but that he did not know 
his diagnosis.  He said that he recalled talking to some 
doctors there and thought that they might have been 
psychiatrists.  The examiner noted that the first 
documentation in the file was from a hospitalization in March 
1967.  The examiner stated that the veteran apparently always 
had problems adjusting due to his personality disorder and 
later on due to his undifferentiated schizophrenia.  The 
examiner noted that the veteran claimed that his problems 
began in the service, but he never required hospitalization 
until a few years after he was discharged from the Army.  The 
examiner also noted that there were no records in the file of 
the veteran's Army tenure, but that his diagnoses of passive 
aggressive disorder and chronic schizophrenia were 
"longstanding and might have begun in service if not probably 
before that."

The Board finds, however, that this opinion provides little 
support for the veteran's claim when the evidence is weighed 
together with all the other evidence of record. Generally a 
medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative even to establish a 
plausible claim.  Obert v. Brown, 5 Vet. App. 30 (1993).

The Board has also considered a psychological evaluation 
report dated in December 1998, from Linda R. Backman, Ed.D. 
(Dr. B.), a licensed psychologist, as well as a letter from 
her dated in October 1999.  Both reports contain essentially 
the same information.  The December 1998 report includes an 
opinion that the veteran's history "demonstrated the classic 
course of Schizophrenia with early or prodromal symptoms 
being demonstrated during the service period (1955- 57).  
These symptoms would include outbursts of anger, emotional 
instability, and inability to deal with others.  
Subsequently, full blown symptoms of Schizophrenia have been 
manifested."  The report, however, reflects that the 
psychologist did not have an accurate understanding of the 
veteran's history.  In this regard, the report reflects that 
she believed that "Numerous indicators suggest prodromal 
phase symptoms during the service period with active symptoms 
following. [The veteran's] nervous condition following his 
back injury in 1956 could well demonstrate early symptoms of 
Schizophrenia."

However, contrary to Dr. B.'s report, the record establishes 
that the veteran's back injury and subsequently reported 
psychiatric symptoms did not occur in 1956 during his period 
of active service, but instead occurred almost 10 years after 
service in 1966 after working for a number of years in the 
oil fields.  Therefore, this opinion by Dr. B. does not 
provide support for the veteran's claim because an opinion 
based on an inaccurate history has essentially no probative 
value.  Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals that are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

In an April 2002 opinion, W.E.R., M.D. (Dr. R.), a VA 
psychiatrist, explained that he had seen the veteran on four 
occasions.  He noted that the veteran's records were not made 
available to him for review; however, he found the veteran to 
be a reliable historian.  Based on the veteran's reported 
history, which included his assertion that he had no serious 
psychiatric disturbance until military service, Dr. R. 
concluded that the veteran's recurrent psychotic illness with 
psychotic symptoms, severe depression, paranoia, and 
behavioral lability, began during the veteran's period of 
active service.  The veteran had described to him an incident 
in which he was repeatedly hit in the head by another 
private.  Shortly, thereafter, he began to experience 
seizures about once a month.  Initially, they consisted 
mainly of shaking and feeling strange.  However, eventually, 
he began to pass out during the seizures and he would 
sometimes soil himself.  He also broke a tooth during one of 
his seizures.  About two months after the fight, he could no 
longer get along with people and he felt that the world was 
against him.  He recalled having auditory and visual 
hallucinations.  He requested psychiatric treatment, but it 
was denied.  Dr. R. noted that the prodroma to psychotic 
illness such as schizophrenia is frequently marked by 
nonspecific emotional lability, depression, and behavioral 
changes that may last several months.  It was not unusual to 
be lacking clear documentation of psychiatric illness in the 
beginning.

In assessing the probative value of this opinion, the Board 
notes that it may properly consider the personal interest a 
claimant has in his or her own case, but the Board is not 
free to ignore his assertion as to any matter upon which he 
is competent to offer an opinion.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [interest may affect the credibility of 
testimony].  The veteran has not been found to be 
incompetent, and he may relate the details of his experiences 
in service.  However, as discussed above, his credibility is 
lacking.  In this case, if there was no conflicting evidence 
of record, the Board would be obligated to accept the 
veteran's statements.  However, the contemporaneous evidence 
contained in the file, including the veteran's service 
medical records and post-service treatment reports from the 
1960's, do not support the history he provided to Dr. R.

Further, in a follow-up evaluation report provided in July 
2002, Dr. B. noted that Dr. R. had no disagreement with her 
conclusion in the December 1998 report.  She again asserted 
that the veteran's self-report that he sustained a back 
injury in 1956 was credible and supported by the record.  She 
pointed to an April 22, 2002 rating decision which stated 
that, '"The veteran claims back injury and nervous condition 
due to injuries suffered at Ft. Lewis, Washington in 1956.'"  
She also asserted that she was not referring to the back 
injury the veteran sustained in the 60's.  She concluded that 
the veteran's anger, emotional instability, and inability to 
deal with others represented the early or prodromal symptoms 
of schizophrenia.

The Board again notes that the medical evidence documents 
that the veteran's back injury and subsequently reported 
psychiatric symptoms, did not occur in 1956 during his period 
of active service as alleged by the veteran, but instead 
occurred almost 10 years after service in 1966 after working 
for a number of years in the oil fields.  Dr. B.'s notation 
that the veteran's reported history is consistent with the 
record is unsubstantiated.  There is no April 22, 2002 rating 
decision in the file. Furthermore, without attempting to 
ascertain what document Dr. B. may have been referencing, a 
report of the veteran's assertions in a rating decision does 
not constitute credible, supporting evidence that the veteran 
did in fact sustain a back injury in service.  It merely 
purports to report the veteran's contentions in relation to 
his claim for benefits.  In this regard, the Board notes that 
service medical records do not contain any references to a 
back disorder, and his back was found to be clinically normal 
upon separation from service.  The veteran underwent a 
lumbosacral fusion in 1966.  Dr. B. did not reference the 
veteran's service medical records; nor did she address the 
post-service treatment reports dated in the 1960's. 
Consequently, the Board finds that Dr. B.'s addendum report 
does not provide any additional information and only 
reemphasizes her reliance on the veteran's inaccurate, 
reported history.  See Kightly, Miller, supra.

The Board finds that the most probative medical opinions are 
those that weigh against the claim, such as one prepared in 
August 1998 by M.A.H., M.D. (Dr. H), a VA psychiatrist who 
reviewed the veteran's claims file at the Board's request.  
He noted that schizophrenia can follow a precipitating 
stressor, and can progress through three stages: prodromal, 
active and residual.  The prodromal stage (odd or changed 
behavior) may occur several years prior to onset of active 
schizophrenia, but is most often seen beginning within the 
first year prior to onset of the active phase.  He further 
stated that, assuming that the veteran was hospitalized with 
a first episode of active schizophrenia in 1966, the 
presentation was most consistent with a prodromal phase 
beginning within the year prior that that, and less likely to 
have occurred during active military service (1957) which 
would imply a prodromal phase that progressively worsened 
over an 8-9 year period.

Dr. H. concluded that the veteran had schizophrenia, and 
specifically stated that the available records were most 
consistent with this not being related to the veteran's 
military service.  Dr. H. noted the opinion by the previous 
VA physician in March 1994, but stated that he believed that 
the presentation in the records was more consistent with the 
veteran having his first episode of schizophrenia in 1966 
following the stress of his back injury, surgery, and 
financial worries, and not during the time of his military 
service.  As to the typical age of onset of schizophrenia and 
in reference at least to the 1994 VA opinion, Dr. H. noted 
with reference to DSM-IV that the onset of schizophrenia is 
typically in the late teens to the mid 30's.  This does not 
appear to be inconsistent with Dr. B.'s emphasis in her 
opinions that the average age of onset is in the early to mid 
20's for men.

Finally, the report of a VA psychiatric examination of the 
veteran in July 1999 also includes a medical opinion which 
weighs against the veteran's claim.  The examiner concluded 
that the diagnosis was schizophrenia undifferentiated type 
chronic with onset estimated to have begun after an oil field 
accident in 1968 which was a good ten years after discharge.  
He further stated that no evidence could be found in the 
veteran's service record of any type of symptoms compatible 
with schizophrenia.

Thus, in analyzing the merits of the claim, the Board finds 
that service connection for an acquired psychiatric disorder 
must be denied.  The Board must assess the credibility and 
probative value of evidence, and provided that it offers and 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions. 
Flash v. Brown, 8 Vet. App. 332. 229 (1995).

In this regard, the Board finds that the evidence that weighs 
against the veteran's claim is more probative than that which 
supports the claim.  The two VA opinions provided in August 
1998 and July 1999 are against a link between the veteran's 
psychiatric disability and service.  These opinions are more 
consistent with the actual treatment records from service and 
in 1967 than the opinions of Dr. Backman or Dr. R., or the 
more general opinion on VA examination in 1994 to the effect 
that the veteran's mental conditions might have begun in 
service or before.  Significantly, Dr. H also observed that 
the prodromal phase for schizophrenia is most often seen 
within the first year of the active phase, again weighing 
against onset during service a number of years earlier in the 
veteran's case.  Where a medical expert has fairly considered 
all the evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown, at 493.

In particular, the Board again notes that the opinions of Dr. 
B. and Dr. R. were made based on the veteran's reported 
history, which has been shown to be inconsistent with 
contemporaneous records.  Dr. R. explicitly stated that he 
did not review the veteran's records.  Moreover, although Dr. 
B. stated that she reviewed the veteran's medical records, in 
her July 2002 addendum, she reemphasized her reliance on the 
veteran's reported history without reference to any pertinent 
clinical evidence that discredits that history.  The value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

For the foregoing reasons, the Board finds that an acquired 
psychiatric disorder was not present during service, and the 
veteran is not entitled to a grant of service connection on a 
direct basis.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that a 
psychosis was demonstrated within one year of separation from 
service.  There is no evidence, however, that establishes 
that a psychosis was demonstrated within one year of 
separation from service.  As previously discussed, the first 
documentation by the record of pyschiatric treatment of any 
sort was years after service, when the veteran, on his 
original VA compensation and pension claim in March 1967, 
indicated that he had received treatment for a nervous 
disorder beginning in February 1966 at the Trego Lempke 
Hospital in Wakeeney, Kansas; at the Larned State Hospital in 
Larned, Kansas; and at the St. Francis Hospital in Wichita, 
Kansas.  At that time, he did not report having had any 
pertinent treatment during service or prior to 1966.   Thus, 
the Board concludes that the veteran is also not entitled to 
presumptive service connection for a psychosis.  

In conclusion, although the veteran asserts that his current 
acquired pyschiatric disorder is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds that 
the contemporaneous service medical evidence, and post 
service medical evidence, is of greater probative value than 
the veteran's statements in support of his claim.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2004), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired psychiatric 
disability.


ORDER

Entitlement to service connection for an acquired pyschiatric 
disability is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


